        Case 5:20-cv-04153-VKD Document 1 Filed 06/23/20 Page 1 of 9



 1   Steven L. Derby, Esq. (SBN 148372)
     Celia McGuinness, Esq. (SBN 148372)
 2   DERBY McGUINNESS & GOLDSMITH LLP
     300 Lakeside Drive, Suite 1000
 3   Oakland, CA 94612
     Telephone: (510) 987-8778
 4   Facsimile: (510) 359-4419
     Email: info@dmglawfirm.com
 5
     Attorney for Plaintiff
 6   ELMER FLOYD KEMP

 7                                UNITED STATES DISTRICT COURT

 8                             NORTHERN DISTRICT OF CALIFORNIA

 9

10    ELMER FLOYD KEMP                                CASE NO.

11                            Plaintiff,              Civil Rights
            v.
12                                                     COMPLAINT FOR INJUNCTIVE RELIEF
      NATIONAL COMMISSION FOR                          AND DAMAGES
13    CERTIFICATION OF CRANE
      OPERATORS, INC. and DOES                         1. Violation of the Americans with Disabilities
14    1-100                                               Act Title III [42 U.S.C. § 12182(a), et seq.]
                        Defendants.                    2. Denial of Full and Equal Access [Cal. Civil
15                                                        Code §§ 54 And 54.1]
                                                       3. Violation of the Unruh Act [Cal. Civil Code
16
                                                          § 51]
17                                                     4. Negligence Per Se –Violation of ADA

18                                                    DEMAND FOR JURY TRIAL

19

20

21          Plaintiff ELMER FLOYD KEMP (hereinafter referred to as “Plaintiff”) complains of

22   Defendant NATIONAL COMMISSION FOR CERTIFICATION OF CRANE OPERATORS,

23   INC. (”NCCCO” or “Defendant”) and alleges as follows:

24

25                                           INTRODUCTION

26          1.      This case involves the denial of reasonable accommodations in testing for

27   vocational certification and licensing to Plaintiff by Defendants. Specifically, Plaintiff requested

28   testing accommodations to accommodate his dyslexia, including having a “reader” read the test to
                                                        1
                             COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
        Case 5:20-cv-04153-VKD Document 1 Filed 06/23/20 Page 2 of 9



 1   him, so he could take and pass a crane operator certification which would renew his qualification

 2   to operate certain crane equipment for his employer Pacific Gas & Electric Company (PG & E).

 3   Defendant denied the request. Both PG&E and Plaintiff repeatedly asked Defendant for this

 4   accommodation, but Defendant adamantly refused. After pressure from PG & E’s lawyers and

 5   after forcing Plaintiff to expend time and money “re-verifying” his permanent disability,

 6   Defendant finally agreed to provide the requested accommodations almost a year after Plaintiff’s

 7   request. Plaintiff had passed the certification previously with a reader provided by another crane

 8   certification company but when it came to pass the test by Defendant, Defendant failed to provide

 9   a reader as requested and agreed. As a result, Plaintiff failed the test and is still as of now not

10   certified causing him to lose wages and benefits in excess of $80,000 per year.

11            2.     At all times herein mentioned, Plaintiff was and is a “person with a disability” or

12   “physically handicapped person,” who is diagnosed with dyslexia. Plaintiff’s condition is

13   permanent ad significantly affects his ability to read, digest and interpret written material.

14   Plaintiff is and at all times relevant was a resident of the State of California.

15            3.     Based upon a review of public records, Defendant is a non-profit corporation with

16   its principle place of business in Fairfax, Virginia.

17            4.     Plaintiff seeks injunctive relief compelling Defendants to provide him with the

18   testing accommodations which he and his employer requested in November of 2018 and which

19   now have been agreed to but not provided. Plaintiff also seeks recovery of treble actual damages

20   for lost wages, salary and benefits due to the lapse in his certification to operate cranes, the

21   violation of his civil rights, and recovery of reasonable attorney fees, litigation expenses, and

22   costs.

23                                     JURISDICTION AND VENUE

24            5.     This Court has subject matter jurisdiction of this action, pursuant to: (a) 28 USC

25   section 1331 for violations of the Americans with Disabilities Act of 1990 (hereinafter, the

26   “ADA”), 42 U.S.C. sections 12101 et seq.; (b) 28 U.S.C. section 1343(3) and (c) 28 U.S.C.

27   section 1367(a) for supplemental jurisdiction over attendant and related causes of action arising

28   from the same nucleus of facts and brought under California law, including, but not limited to,
                                                         2
                              COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
        Case 5:20-cv-04153-VKD Document 1 Filed 06/23/20 Page 3 of 9



 1   violations of California Civil Code sections 51, 54, 54.1 and common law negligence. This court

 2   also has jurisdiction over Plaintiff’s claims for declaratory or injunctive relief, pursuant to the

 3   ADA, 28 U.S.C. section 2202 and Rule 65 of the Federal Rules of Civil Procedure, and State law

 4   authorizing injunctive relief.

 5          6.      This court also has diversity jurisdiction pursuant to 28 U.S.C. section 1332(a)(1)

 6   because Plaintiff and Defendant are citizens of different states and because the amount in

 7   controversy in this matter exceeds $75,000.

 8          7.      Venue is proper in this court, pursuant to 28 U.S.C. section 1391(b)(2) and 28

 9   U.S.C. section 1391(b) (2) because a substantial part of the acts or omissions giving rise to this

10   action occurred within this Judicial District.

11          8.      This complaint is pleaded in the alternative, pursuant to Rule 8(d)(2) of the Federal

12   Rules of Civil Procedure.

13

14               FACTUAL BASIS FOR COMPLAINT AGAINST ALL DEFENDANTS

15          9.      Under requirements of California’s Occupational Safety and Health

16   Administration, an individual must undergo periodic re-certification every five years to operate

17   heavy-duty cranes like the ones Plaintiff operates for his employer PG & E.

18          10.     PG & E previously fired Defendant as its re-certification vendor in 2012 due, in

19   part, to its refusal to grant reasonable accommodations to Plaintiff – a long-time and valuable

20   employee who suffers from dyslexia.

21          11.     According to the Mayo Clinic, dyslexia is a learning disorder that involves

22   difficulty in reading due to problems identifying speech sounds and learning how they relate to

23   letters and words (decoding). There is no cure for dyslexia. https://www.mayoclinic.org/diseases-

24   conditions/dyslexia/symptoms-causes/syc-20353552 (lasted visited June 19, 2020)

25          12.     After its previous re-certification vendor lost its accreditation, PG & E re-hired

26   Defendant as its official certification testing vendor for certifying their crane operators in or

27   around November of 2018.

28
                                                         3
                              COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
         Case 5:20-cv-04153-VKD Document 1 Filed 06/23/20 Page 4 of 9



 1           13.     On or about November 28, 2018, Plaintiff filled out and PG & E submitted to

 2   Defendant a written request for disability accommodations so that Plaintiff could be re-certified to

 3   operate various types of heavy-duty cranes. The request included medical documentation of

 4   Plaintiff’s life-long dyslexia disability and sought accommodations for (1) additional time (2) a

 5   reader to read the test questions and a recorder to write down Plaintiff’s answers to the questions.

 6   These accommodations had previously been approved by PG & E, and by another testing

 7   certification vendor between 2012 and 2018. With these accommodations, Plaintiff passed his re-

 8   certification test.

 9           14.     On or about December 13, 2018, Defendant issued a letter denying Plaintiff’s

10   request in full. The letter acknowledged receipt of Plaintiff’s written request and supporting

11   materials but stated that the same documentation used to obtain accommodations from another

12   testing vendor accepted was somehow “insufficient.” In order to grant the accommodations, the

13   letter stated, Plaintiff would be required to undergo a repeat diagnostic test of his life-long

14   dyslexia and provide “objective evidence” of his “current degree of functional limitations” in

15   reading.

16           15.     As a result, Plaintiff could not be tested and therefore could not be re-certified to

17   operate some of PG & E’s equipment.

18           16.     Over the next nine (9) months, both Plaintiff and PG & E attempted to satisfy

19   Defendant’s unreasonable requests. These efforts included a lawyer from PG &E sending

20   Defendant a “legal notice” which stated their requests were unreasonable and unnecessary, and

21   Plaintiff enrolling in community college for one class so he could get re-tested for dyslexia. The

22   retesting naturally revealed that his life-long incurable condition still existed. For months, PG &

23   E tried in vain to get Defendant to even respond to their emails.

24           17.     On September 10, 2019, Defendant finally agreed to provide the requested

25   accommodations. Plaintiff was then scheduled for a re-certification test at PG&E Academy in

26   Livermore, California on December 11, 2019.

27           18.     Plaintiff came to PG&E Academy in Hayward, California prepared for his test on

28   December 11, 2019. Defendant, however, had not made arrangements for a reader. An individual
                                                         4
                              COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
        Case 5:20-cv-04153-VKD Document 1 Filed 06/23/20 Page 5 of 9



 1   who was not a designated reader and who spoke with a heavy accent attempted to “read” for

 2   Plaintiff, but Plaintiff could not understand and failed the test.

 3            19.    As of the time this complaint is filed, Plaintiff still has not been re-certified to

 4   operate cranes and continues to lose income of at least $80,000 per year.

 5

 6                                         FIRST CLAIM
                                     AGAINST DEFENDANTS
 7     (Discriminatory Practices in Testing and Certification; Violation of the Americans with
                                      Disabilities Act of 1990)
 8

 9            20.   Plaintiff re-pleads and incorporates herein by reference the allegations set forth

10   above.

11            21.    Defendant offers examinations and courses related to licensing, certification and

12   credentialing for professional or trade purposes. Specifically, Defendant provides certification

13   of crane operators such as Plaintiff under contract with PG&E.

14            22.   Plaintiff’s dyslexia substantially limits one or more major life activities;

15   including reading and understanding written communications. Plaintiff cannot perform the

16   above-noted major life activities in the manner, speed and duration when compared to the

17   average person. Moreover, Plaintiff has a history of or has been diagnosed and/or classified as

18   having a physical impairment as required by 42 U.S.C. section 12102(2)(A).

19            23.   Defendant has violated and continues to violate the Americans with Disabilities

20   Act (ADA) Title III and specifically 42 U.S.C. 12189 by, including but not limited to, failing to

21   offer such courses in a “place and manner” accessible to disabled persons such as Plaintiff.

22   Therefore, Plaintiff was denied his right to an equal opportunity to take and pass a legally-

23   obligated trade certification test, in violation of the ADA. Specifically, Defendant’s policy of

24   requiring re-verification of permanent disabilities such as dyslexia imposes unreasonable

25   restrictions on the rights of persons with permanent disabilities such as Plaintiff who seek

26   testing accommodations for legally-required certifications necessary for them to earn a living

27   and do their job. Defendant also has inadequate policies and procedures and inadequate training

28   in order to provide requested accommodations at the test site.
                                                         5
                              COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
        Case 5:20-cv-04153-VKD Document 1 Filed 06/23/20 Page 6 of 9



 1            24.    Plaintiff has been damaged by Defendant and is experiencing ongoing violations

 2   of his civil rights. The damages are ongoing, so Plaintiff will suffer irreparable harm unless

 3   Defendants are ordered to obey the requirements of the ADA to adopt policies and procedures

 4   that comport with the requirements of the ADA with respect to the provision of reasonable

 5   accommodations for people with disabilities.

 6            25.    Plaintiff alleges that Defendant’s discriminatory conduct is capable of repetition,

 7   and this discriminatory repetition adversely impacts Plaintiff and a substantial segment of the

 8   disability community.

 9            26.    Plaintiff alleges there is a national public interest in requiring testing a

10   certification services to be delivered and/or administered in an accessible manner. Plaintiff has

11   no adequate remedy at law to redress the discriminatory conduct of defendants. Plaintiff desires

12   and needs to obtain certification from Defendant in order to fulfill his obligations to his

13   employer and continues to lose substantial income as a result of being denied reasonable

14   accommodations on the test.

15            27.    Defendant will continue to deprive Plaintiff of his rights under law and will

16   continue to force Plaintiff to incur losses indefinitely into the future if Defendant’s behavior is

17   not altered by this court. Even if Defendant re-certifies Plaintiff after this action is filed, Plaintiff

18   will need a permanent change in Defendant’s policies and procedures so he can be re-certified

19   each two years going forward.

20                   WHEREFORE, Plaintiff prays for relief against Defendant as set forth below.

21

22
                                         SECOND CLAIM
23                                  AGAINST DEFENDANTS
     (Denial of Full and Equal Access in Violation of California Civil Code Sections 54 and 54.1)
24

25            28.    Plaintiff re-pleads and incorporates herein by reference the allegations set forth

26   above.

27            29.    Plaintiff alleges that Defendant has violated the ADA and that such violation is

28   also a violation of the California Disabled Persons Act, sections 54 (c) and 54.1(d).
                                                          6
                              COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
        Case 5:20-cv-04153-VKD Document 1 Filed 06/23/20 Page 7 of 9



 1            30.    Plaintiff is a disabled person or has a disability as defined by section 12926 of the

 2   California Government Code.

 3            31.    Section 54.3 of the California Civil Code provides that any person, firm or

 4   corporation that denies or interferes with the rights of an individual with a disability under

 5   sections 54 or 54.1 shall be liable for each such offense for the actual damages, and up to three

 6   times actual damages, but in no case less than $1,000, and such attorneys’ fees as may be

 7   determined by the Court.

 8            32.    The violations of Plaintiff’s rights under the ADA and California law that are

 9   alleged in this Complaint have resulted in the denial to Plaintiff of full and equal access to the

10   goods and services offered there and have caused Plaintiff to suffer the damage and harms set

11   forth and alleged in this Complaint.

12            33.    Defendant’s delay, refusal and abject failure to provide Plaintiff with his

13   requested accommodations and its unreasonable policy of requiring applicants with permanent

14   life-long disabilities to go through unnecessary, costly and time-consuming steps to “re-verify”

15   their life-long disability are intentional acts in violation of the ADA and Plaintiff’s civil rights

16   and therefore justify a trebling of actual damages.

17            WHEREFORE, Plaintiff pray for relief against Defendant as set forth below.

18

19
                                              THIRD CLAIM
20                                      AGAINST DEFENDANTS
                           (Violation of Section 51 of the California Civil Code)
21

22            34.    Plaintiff re-pleads and incorporates herein by reference the allegations set forth

23   above.

24            35.    At all times relevant to this action, section 51 of the California Civil Code has

25   provided that physically disabled persons are not to be discriminated against because of their

26   physical disabilities. Based on the facts and allegations pled at Paragraphs 1 through 34 above

27   and elsewhere in this Complaint, Plaintiff alleges that defendant has discriminated against

28   Plaintiff and violated Plaintiff’s rights under ADA Title III.
                                                         7
                              COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
        Case 5:20-cv-04153-VKD Document 1 Filed 06/23/20 Page 8 of 9



 1          36.     California Civil Code section 51(b) provides, in pertinent part:

 2                  All persons within the jurisdiction of this state are free and equal,
                    and no matter what their sex, race, color, religion, ancestry, national
 3                  origin, disability, or medical condition are entitled to the full and
                    equal accommodations, advantages, facilities, privileges, or services
 4                  in all business establishments of every kind whatsoever
 5

 6          37.     Section 51(f) of the California Civil Code states that a violation of the ADA also

 7   constitutes a violation of California Civil Code section 51.

 8          38.     Section 52(a) of the California Civil Code provides as follows:

 9                  Whoever denies, aids or incites a denial, or makes any
                    discrimination or distinction contrary to Section 51, 51.5, or 51.6, is
10                  liable for each and every offense for the actual damages, and any
                    amount that may be determined by a jury, or a court sitting without
11                  a jury, up to a maximum of three times the amount of actual damage
                    but in no case less than four thousand dollars ($4,000), and any
12                  attorney's fees that may be determined by the court in addition
                    thereto, suffered by any person denied the rights provided in
13                  Sections 51, 51.5, or 51.6.
14

15          39.     Defendant’s delay, refusal and abject failure to provide Plaintiff with his

16   requested accommodations and its unreasonable policy of requiring applicants with

17   permanent life-long disabilities to go through unnecessary, costly and time-consuming

18   steps to “re-verify” their life-long disability are intentional acts in violation of the ADA

19   and Plaintiff’s civil rights and therefore justify a trebling of actual damages.

20          WHEREFORE, Plaintiff prays for relief against Defendants, jointly and severally, as set

21   forth below.

22

23                                        PRAYER FOR RELIEF

24          A.      For general and special damages pursuant to California Civil Code sections 52,

25   54.3, 3281 and 3333, and/or under common law as may be appropriate;

26          B.      For a trebling of actual damages to Plaintiff, but in no event less than $4,000 in

27   damages pursuant to California Civil Code section 52 for each and every violation of California

28   Civil Code section 51;
                                                         8
                              COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
        Case 5:20-cv-04153-VKD Document 1 Filed 06/23/20 Page 9 of 9



 1          C.      In the alternative to the damages to Plaintiff pursuant to California Civil Code

 2   section 52 in Paragraph B above, for a trebling of actual damages, but in no event less than

 3   $1,000 in damages pursuant to California Civil Code section 54.3 for each and every violation of

 4   California Civil Code section 54.1 and/or California Civil Code section 54;

 5          D.      For injunctive relief on behalf of Plaintiff pursuant to 42 U.S.C. section 12188 and

 6   section 52 of the California Civil Code. Plaintiff does not seek an injunction under Civil Code

 7   section 55. Plaintiff requests that this Court enjoin Defendants from continuing to do business

 8   prior to adopting fully-compliant written policies and procedures for considering and providing

 9   testing accommodations to persons with disabilities such as Plaintiff including appropriate

10   training of its employees thereon.

11          E.      For attorneys’ fees and costs pursuant to 42 U.S.C. §12188(a), California Civil

12   Code §52; California Civil Code §54.3, California Code of Civil Procedure §1021.5; and

13          F.      For such other and further relief as the Court deems proper.

14

15   Date: June 23, 2020                          DERBY, McGUINNESS & GOLDSMITH, LLP

16
                                                         /s/ Steven L. Derby
17                                                  By STEVEN L. DERBY, Esq.
                                                    Attorneys for Plaintiff
18                                                  ELMER FLOYD KEMP

19

20

21                                        DEMAND FOR JURY
22          Plaintiff hereby demand a jury for all claims for which a jury is permitted.
23

24   Date: June 23, 2020                            DERBY, McGUINNESS & GOLDSMITH, LLP

25
                                                         /s/ Steven L. Derby
26                                                  By STEVEN L. DERBY, Esq.
                                                    Attorneys for Plaintiff
27                                                  ELMER FLOYD KEMP

28
                                                       9
                             COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
